OPINION ON MOTION FOR CLARIFICATION

PER CURIAM.
We grant the appellees’ motion for clarification, withdraw the opinion filed June 20, 2001, and substitute the following:
Appellants appeal a non-final order granting the appellees’ motion to stay litigation and compel arbitration. We find the trial judge erred in making factual determinations which were unsupported by the record, without conducting an eviden-tiary hearing. See Jalis Construction, Inc. v. Mintz, 724 So.2d 1254 (Fla. 4th DCA 1999). Accordingly, we reverse and remand for the trial judge to hold an .expedited evidentiary hearing to determine whether any of the appellants are parties to the arbitration agreement and, if so, whether the appellants and the appellees intended to arbitrate the issues which are the subject of the instant action. See Seifert v. U.S. Home Corp., 750 So.2d 633 (Fla.1999); Loyola Development Limited Company v. M.J. Anderson, Construction Corp., 711 So.2d 1336 (Fla. 3d DCA 1998);
Reversed and remanded.